Case 3:18-cv-00069-RGE-CFB Document 49 Filed 03/10/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF IOWA
DAVENPORT DIVISION

 

JAYMES ANTHONY STARK, Case No. 3:18-cv-00069-RGE-CFB

Plaintiff,

VS. NOTICE OF APPEAL BY

DEFENDANT’ STEVE SPROUL
LEE COUNTY, IOWA; THE STATE OF

IOWA; STEVE SPROUL, JEREMY
HAMILTON, ZACHARY COPPAGE,
DUSTIN YOUNG, C.J. WRAY,

Defendants.

 

NOTICE is hereby given that Steve Sproul, a defendant in the above named
case hereby appeals to the United States Court of Appeals for the Eighth Circuit from
an order denying defendant Sproul’s motion for summary judgment on grounds that he
has qualified immunity from Plaintiff's cause of action. Said order was entered in this

matter on February 13, 2020.

STEVE SPROUL,

» Seo CO

Steven E. Ort

BELL, ORT & LIECHTY

200 W. Main Street, P.O. Box 143
New London, IA 52645

Ph: (319) 367-2251

Fax: (319) 367-7745

Email: bellortliechtylaw@gmail.com
ATTORNEY FOR DEFENDANT

 
